          Case 2:15-cv-00133-APG-BNW Document 74 Filed 06/22/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE, LLC,                              Case No.: 2:15-cv-00133-APG-BNW

 4          Plaintiff                                       Order Accepting Report and
                                                       Recommendation and Denying Motion to
 5 v.                                                                Amend

 6 SFR INVESTMENTS POOL 1, LLC, et al.,                            [ECF Nos. 55, 73]

 7          Defendants

 8         On June 3, 2020, Magistrate Judge Weksler recommended that I deny plaintiff Nationstar

 9 Mortgage, LLC’s motion to amend. ECF Nos. 73. Nationstar did not file an objection. Thus, I

10 am not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

11 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

12 report or specified proposed findings to which objection is made”); United States v. Reyna-

13 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

14 magistrate judge’s findings and recommendations de novo if objection is made, but not

15 otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

17 (ECF No. 73) is accepted and plaintiff Nationstar Mortgage, LLC’s motion to amend (ECF No.

18 55) is DENIED.

19         DATED this 22nd day of June, 2020.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
